VICKERY, PJ.
The right of the storage house to recover for the storage must depend upon a contract, and the contract must have been with one who was capable of making a contract with respect to that piece of property. Now the mortgage in this case was of record and was prior to the taking of the. property by the bailiff of the Municipal Court who placed it with the warehouse company for storage; and we think the whole question is settled in the case of Metropolitan Securities Company vs. Orlow, et al, 107 Oh. St. 563, the second proposition of the syllabi.
We think, as already stated, that this disposes of the question at issue in this law suit. It cannot be possible that a person who owns property either by mortgage or otherwise, can be deprived of his ownership by some one wrongfully taking it and bailing it to some person, and thus give a prior right to the bailee for storage. We think the court below was right in its conclusions and the judgment will, therefore, be affirmed.
Sullivan and Levine, JJ, concur.